 
 
I 
108th CONGRESS 2d Session 
H. R. 5111 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Dreier (for himself, Mr. Reyes, and Mr. Issa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enforce restrictions on employment in the United States of unauthorized aliens through the use of improved Social Security cards and an Employment Eligibility Database, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Illegal Immigration Enforcement and Social Security Protection Act of 2004. 
2.FindingsThe Congress finds the following: 
(1)The Bonner Plan, as reflected in the terms of this Act, is an appropriate response to the need to improve procedures to preclude unauthorized employment of aliens and prevent the entry of terrorists into the United States. 
(2) The economic disparity between the United States and other countries is a prime factor in the desire of foreign nationals to enter the United States illegally. 
(3)Federal law prohibits the employment of such illegal immigrants in the United States. 
(4)Nonetheless, illegal immigrants routinely find employment within the United States. 
(5)Such employment of illegal immigrants undermines our system of lawful immigration and has a negative impact on job opportunities for American workers. 
(6) Employers in the United States currently have difficulty establishing the veracity of the identity documents of prospective employees in order to verify their work eligibility. 
(7)Pilot programs undertaken by the Federal Government demonstrate that a nationwide employment verification system is feasible. 
(8)Social Security cards are routinely required to be presented to employers by new employees. 
(9)Social Security cards remain vulnerable to counterfeiting and fraud.  
(10)Social Security cards with improved defenses against fraudulent use would serve as the best vehicle by which to determine employment eligibility. 
(11)The Social Security card should not become a national identification card. 
3.Amendments to the Social Security Act relating to identification of individuals 
(a)Antifraud measures for social security cardsSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended— 
(1)by inserting (i) after (G); 
(2)by striking banknote paper and inserting durable plastic or similar material; and 
(3)by adding at the end the following new clauses: 
 
(ii)Each Social Security card issued under this subparagraph shall include an encrypted electronic identification strip which shall be unique to the individual to whom the card is issued. The Commissioner shall develop such electronic identification strip in consultation with the Secretary of Homeland Security, so as to enable employers to use such strip in accordance with section 5(b) of Illegal Immigration Enforcement and Social Security Protection Act of 2004 to obtain access to the Employment Eligibility Database established by such Secretary pursuant to section 4 of such Act with respect to the individual to whom the card is issued. 
(iii)The Commissioner shall provide for the issuance (or reissuance) to each individual who— 
(I)has been assigned a Social Security account number under subparagraph (B), 
(II)has attained the minimum age applicable, in the jurisdiction in which such individual engages in employment, for legally engaging in such employment, and 
(III)files application for such card under this clause in such form and manner as shall be prescribed by the Commissioner,a Social Security card which meets the preceding requirements of this subparagraph and which includes a recent photograph of the individual to whom the card is issued. 
(iv)The Commissioner shall maintain an ongoing effort to develop measures in relation to the Social Security card and the issuance thereof to preclude fraudulent use thereof.. 
(b)Sharing of information with the Secretary of Homeland SecuritySection 205(c)(2) of such Act is amended by adding at the end the following new subparagraph: 
 
(I)Upon the issuance of a Social Security account number under subparagraph (B) to any individual or the issuance of a Social Security card under subparagraph (G) to any individual, the Commissioner of Social Security shall transmit to the Secretary of Homeland Security such information received by the Commissioner in the individual’s application for such number or such card as such Secretary determines necessary and appropriate for administration of the Illegal Immigration Enforcement and Social Security Protection Act of 2004. Such information shall be used solely for inclusion in the Employment Eligibility Database established pursuant to section 4 of the Illegal Immigration Enforcement and Social Security Protection Act of 2004.. 
(c)Effective datesThe amendment made by subsection (a) shall apply with respect to Social Security cards issued after 2 years after the date of the enactment of this Act. The amendment made by subsection (b) shall apply with respect to the issuance of Social Security account numbers and Social Security cards after 2 years after the date of the enactment of this Act. 
4.Employment eligibility database 
(a)In generalThe Secretary of Homeland Security shall establish and maintain an Employment Eligibility Database. The Database shall include data comprised of the citizenship status of individuals and the work and residency eligibility information (including expiration dates) with respect to individuals who are not citizens or nationals of the United States but are authorized to work in the United States. Such data shall include all such data maintained by the Department of Homeland Security as of the date of the establishment of such database and information obtained from the Commissioner of Social Security pursuant to section 205(c)(2)(I) of the Social Security Act. The Secretary shall maintain ongoing consultations with the Commissioner to ensure efficient and effective operation of the Database. 
(b)Incorporation of ongoing pilot programsTo the extent that the Secretary determines appropriate in furthering the purposes of subsection (a), the Secretary may incorporate the information, processes, and procedures employed in connection with the Citizen Attestation Verification Pilot Program and the Basic Pilot Program into the operation and maintenance of the Database under subsection (a). 
(c)ConfidentialityNo officer or employee of the Department of Homeland Security shall have access to any information contained in the Database for any purpose other than the establishment of a system of records necessary for the effective administration of this Act. The Secretary shall restrict access to such information to officers and employees of the United States whose duties or responsibilities require access for the administration or enforcement of the provisions of this Act. The Secretary shall provide such other safeguards as the Secretary determines to be necessary or appropriate to protect the confidentiality of information contained in the Database. 
(d)Deadline for meeting requirementsThe Secretary shall complete the establishment of the Database and provide for the efficient and effective operation of the Database in accordance with this section not later than 2 years after the date of the enactment of this Act. 
5.Requirements relating to individuals commencing work in the United States 
(a)Requirements for employeesNo individual may commence employment with an employer in the United States unless such individual has— 
(1)obtained a Social Security card issued by the Commissioner of Social Security meeting the requirements of section 205(c)(2)(G)(iii) of the Social Security Act, and 
(2)displayed such card to the employer pursuant to the employer’s request for purposes of the verification required under subsection (b). 
(b)Requirements for employers 
(1)In generalNo employer may hire for employment an individual in the United States in any capacity unless such employer verifies under this subsection that such individual has in his or her possession a Social Security card issued to such individual pursuant to section 205(c)(2)(G) of the Social Security Act which bears a photograph of such individual and that such individual is authorized to work in the United States in such capacity. Such verification shall be made in accordance with procedures prescribed by the Secretary for the purposes of ensuring against fraudulent use of the card and accurate and prompt verification of the authorization of such individual to work in the United States in such capacity. 
(2)Verification proceduresSuch procedures shall include use of— 
(A)a phone verification system which shall be established by the Secretary, or 
(B)a card-reader device approved by the Secretary as capable of reading the electronic identification strip borne by the card so as to verify the identity of the card holder and the card holder’s authorization to work. 
(3)Access to DatabaseThe Secretary shall ensure that, by means of such procedures, the employer will have such access to the Employment Eligibility Database maintained by the Secretary as to enable the employer to obtain information, relating to the citizenship, residency, and work eligibility of the individual seeking employment by the employer in any capacity, which is necessary to inform the employer as to whether the individual is authorized to work for the employer in the United States in such capacity. 
(c)Effective dateThe requirements of this section shall apply with respect to the employment of any individual in any capacity commencing after 2 years after the date of the enactment of this Act. 
6.Enforcement 
(a)Civil penaltiesThe Secretary may assess a penalty, payable to the Secretary, against any employer who— 
(1)hires an individual for employment in the United States in any capacity who is known by the employer not to be authorized to work in the United States in such capacity, or 
(2)fails to comply with the procedures prescribed by the Secretary pursuant to section 5 in connection with the employment of any individual.Such penalty shall not exceed $50,000 for each occurrence of a violation described in paragraph (1) or (2) with respect to the individual, plus, in the event of the removal or deportation of such individual from the United States based on findings developed in connection with the assessment or collection of such penalty, the costs incurred by the Federal Government in connection with such removal or deportation. 
(b)Actions by the SecretaryIf any person is assessed under subsection (a) and fails to pay the assessment when due, or any person otherwise fails to meet any requirement of this Act, the Secretary may bring a civil action in any district court of the United States within the jurisdiction of which such person’s assets are located or in which such person resides or is found for the recovery of the amount of the assessment or for appropriate equitable relief to redress the violation or enforce the provisions of this section, and process may be served in any other district. The district courts of the United States shall have jurisdiction over actions brought under this section by the Secretary without regard to the amount in controversy. 
(c)Criminal penaltyAny person who— 
(1)hires for employment any individual in the United States in any capacity who such person knows not to be authorized to work in the United States in such capacity, or 
(2)hires for employment any individual in the United States and fails to comply with the procedures prescribed by the Secretary pursuant to section 5(b) in connection with the hiring of such individual,shall upon conviction be fined in accordance with title 18, United States Code, or imprisoned for not more than 5 years, or both. 
7.Authorizations of appropriations 
(a)Department of Homeland SecurityThere are authorized to be appropriated to the Department of Homeland Security for each fiscal year beginning on or after October 1, 2004, such sums as are necessary to carry out the provisions of this Act, including not to exceed $100,000,000 to enforce the provisions of this Act. 
(b)Social Security AdministrationThere are authorized to be appropriated to the Social Security Administration for each fiscal year beginning on or after October 1, 2004, such sums as are necessary to carry out the amendments made by section 3. 
8.Integration of fingerprinting databasesThe Secretary of Homeland Security and the Attorney General of the United States shall jointly undertake to integrate the border-patrol fingerprinting identification system maintained by the Department of Homeland Security with the fingerprint database maintained by the Federal Bureau of Investigation. The integration of databases pursuant to this section shall be completed not later than 2 years after the date of the enactment of this Act. 
9.Additional authorization for hiring of border patrol agentsIn addition to such sums as are otherwise authorized, there is authorized to be appropriated to the Department of Homeland Security for each fiscal year beginning on or after October 1, 2004, $50,000,000 for employment of border patrol agents. 
10.Rule of constructionNothing in this Act shall be construed to establish a national identification card, and it is the policy of the United States that the Social Security card shall not be used as a national identification card. 
 
